Citation Nr: 1512691	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-08 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

1.  Entitlement to an increased (compensable) rating for right knee patellofemoral syndrome.

2.  Entitlement to an increased (compensable) rating for left knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2002 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  


FINDING OF FACT

Each service-connected knee disability has been manifested by subjective complaints of pain and discomfort without limitation of motion, instability, or other limitation of function.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for service-connected right or left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA's duty to notify was satisfied through a notice letter dated in February 2012 that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

For increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  This requirement was met by the 2012 letter.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records, post-service treatment records, and the Veteran's statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was provided a VA examination for the disability on appeal in June 2012 (with a November 2012 addendum).  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board notes the Veteran's assertion that the June 2012 VA medical opinion was inadequate.  Specifically, the Veteran asserts the examiner failed to address "constant pain/discomfort in [his] knees" to include "popping/clicking noises" while moving.  See January 2013 VA Form 9.  However, a review of the examination report reveals no inadequacies.  Rather, the examiner discussed the Veteran's medical history, fully addressed the Veteran's symptoms and objective data, and provided opinions that appear to be consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and there is sound reasoning for the conclusion).  The June 2012 examiner specifically addressed the Veteran's symptoms as "positive crepitus, positive popping, [and] positive patellar grind test."  The Board therefore concludes that the examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. § 3.159(c)(4).

II.  Analysis

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The Veteran's service-connected patellofemoral syndrome has been rated under Diagnostic Code 5260, which addresses limitation of flexion of the leg.  Under these rating criteria, a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted when there is flexion limited to 30 degrees, and a 30 percent evaluation is warranted when there is flexion limited to 15 degrees.  Diagnostic Code 5260.

Ratings may also be assigned for limitation of extension.  A 10 percent rating is warranted when flexion is limited to 10 degrees; a 20 percent rating is warranted when limited to 15 degrees and a 30 percent rating is warranted when limited to 20 degrees.  A 40 percent evaluation is for application when extension is limited to 30 degrees, while a 50 percent evaluation is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  Separate ratings for knee extension and flexion can be assigned.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II. 

Lateral instability and limitation of motion of the knee may be rated separately under DCs 5257 and 5260 or 5261. VAOPGCPREC 23-97.  Under DC 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.  A 30 percent disability rating is assigned for severe recurrent subluxation or lateral instability.

When rating disabilities of the joints, the degree of actual functional impairment must be considered.  Factors such as pain, fatigue, lack of endurance, incoordination, and weakness are evaluated to determine the functional impact of such problems on the involved joint, particularly with use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, (1995).

Following receipt of the Veteran's claim for increase in February 2012, a VA examination was scheduled.  A June 2012 VA examination report shows that the Veteran complained of knee pain, but denied flare-ups.  The Veteran reported that knee pain was in the anterior region, and was worse with changes in the weather or going up or down stairs, or squatting.  There was no buckling, locking, instability, or incapacitating episodes.  It was noted that there was no interference with his job or daily activity and no problem with repetitive use.  

The examiner's report reflects that extension was performed to 0 degrees, and flexion to 140 degrees, bilaterally.  There was no swelling, no cellulitis, no edema, no atrophy, and no deformity.  There was no objective sign of pain.  After repetitive range-of-motion testing of each knee, there was no additional limitation of joint function due to pain, fatigue, or lack of endurance.  There was no instability, buckling, effusion, or joint-line tenderness.  There was crepitus and popping.  The patellar grind test was also positive.  Motor strength was 5/5 in both knees on flexion and extension.  The examiner also noted that the examination was unchanged when compared to a July 2005 VA examination of the knees.  (By a November 2012 opinion report, a different examiner indicated that arthritis in the knees was not part of the service-connected patellofemoral syndrome.  Moreover, the RO has not service connected arthritis, so the analysis in the Board's decision is limited to patellofemoral syndrome, which has been rated based on limitation of motion.)

The Board finds that the probative evidence is against a finding that either the right or left knee disability approximates the criteria for a compensable rating.  Flexion and extension are normal and there is no indication that the Veteran's pain or crepitus causes any functional impairment.  In fact, the examiner specifically indicated that there were no objective signs of pain and found there was no limitation of function due to pain, fatigue, or lack of endurance.  38 C.F.R. §§ 4.40, 4.45.

The remaining DCs allowing for ratings for the knees are inapplicable.  DC 5256 does not apply, as the medical records do not show any finding of ankylosis in the knees.  DC 5262 for malunion of the tibia and fibula is not relevant, as the evidence shows no such impairment.  DC 5263 is not applicable as the medical evidence does not show that the Veteran has genu recurvatum, and there has been no showing of instability or subluxation such as to warrant a rating under DC 5257.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of entitlement to a higher evaluation for right or left knee patellofemoral syndrome.  Therefore, the benefit-of-the-doubt doctrine is not helpful to the claimant.  See 38 C.F.R. § 3.102.



ORDER

Entitlement to a compensable rating for right knee patellofemoral syndrome is denied.

Entitlement to a compensable evaluation for left knee patellofemoral syndrome is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


